Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                October 11, 2019

The Court of Appeals hereby passes the following order:

A20A0106. COLEMAN v. THE STATE.


      Richard M. Craven II, appointed appellate counsel for Torrey Coleman, filed
a motion seeking to withdraw as counsel. The motion alleges that Coleman informed
counsel that he no longer wishes to have legal representation in this appeal.
      When appointed appellate counsel seeks for good cause to withdraw from a
pending appeal, the case must be remanded to the trial court to consider whether
appellant can represent himself and whether appellate counsel’s motion to withdraw
should be granted. See Knowles v. State, 245 Ga. App. 523, 526 (9) (538 SE2d 175)
(2000); Holt v. State, 205 Ga. App. 40 (421 SE2d 131) (1992). Accordingly, appellate
counsel’s motion to withdraw is hereby DENIED.
      This case is remanded to the trial court for a hearing in order to consider the
motion to withdraw, to address Coleman’s apparent intention to proceed pro se, and
to establish a record that Coleman was instructed of his right to counsel and of the
dangers of proceeding without counsel. Cochran v. State, 253 Ga. 10 (315 SE2d 653)
(1984); Clark v. Zant, 247 Ga. 194, 195 (275 SE2d 49) (1981). Upon resolution of
these issues, Coleman may reinitiate the appeal by refiling his original notice of
appeal within 30 days of the trial court’s order of disposition.



                                        Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                           10/11/2019
                                                I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                          , Clerk.